UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AGUSTO VALVERDE-MORALES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:11-cr-00134-JAB-3)


Submitted:   April 19, 2012                  Decided:   April 26, 2012


Before WILKINSON and     DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anne   R.  Littlejohn,   LAW  OFFICE   OF  ANNE   R.  LITTLEJOHN,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Anand P. Ramaswamy, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Agusto     Valverde-Morales       appeals        the     twenty-two-month

sentence    he   received    on    his     guilty      plea     to    one   count    of

importation of an alien for an immoral purpose, in violation of

8 U.S.C. § 1328 (2006).         The lone issue he asserts on appeal is

that the sentencing court erred in declining to grant him a two-

level    minor    participant       reduction          under       U.S.     Sentencing

Guidelines Manual (“USSG”) § 3B1.2(b) (2011).                      For the following

reasons, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.

38, 51 (2007).       In assessing whether a sentencing court properly

applied the Guidelines, the district court’s factual findings

are   reviewed   for    clear     error    and   its    legal        conclusions    are

reviewed de novo.        United States v. Osborne, 514 F.3d 377, 387

(4th Cir. 2008).         We will “find clear error only if, on the

entire     evidence,    we   are    left      with     the     definite     and     firm

conviction that a mistake has been committed.”                      United States v.

Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal quotation

marks, alteration, and citation omitted).

            Under the Guidelines, a defendant who is only a “minor

participant” in criminal activity is eligible for a two-level

reduction in offense level.          USSG § 3B1.2(b).              This applies to a

defendant who is “substantially less culpable than the average

                                          2
participant,”         “but       whose    role      could       not      be     described      as

minimal.”          USSG    §    3B1.2(b),       cmt.     n.3(A)      &   n.5.      While       the

decision whether the defendant played a minor role hinges in

part   on    a     comparison       of    his    conduct        with     that    of     his   co-

defendants, the “critical inquiry is . . . not just whether the

defendant has done fewer bad acts than his co-defendants, but

whether      the    defendant’s         conduct     is      material      or    essential       to

committing the offense.”                 United States v. Pratt, 239 F.3d 640,

646 (4th Cir. 2001) (citations omitted).                            The defendant has the

burden of showing by a preponderance of the evidence that he

played a minor role in the offense.                       United States v. Akinkoye,

185 F.3d 192, 202 (4th Cir. 1999).

              Under       these    principles,         we     are     convinced        that    the

district      court       did     not    clearly       err      in     finding     the       minor

participant        reduction       inapplicable          to    Valverde-Morales.              The

statute      under    which       Valverde-Morales            was    convicted,        8    U.S.C.

§ 1328, forbids the importation of an alien for prostitution and

criminalizes         anyone       who     “keep[s],           maintain[s],        control[s],

support[s], employ[s], or harbor[s] in any house or other place,

for    the    purpose       of    prostitution         or      for     any     other       immoral

purpose, any alien, in pursuance of such illegal importation.”

Id.     Although Valverde-Morales insists that he served at the

Fitch Street location in largely a janitorial capacity rather

than as a substantial member of the prostitution ring, he has

                                                3
admitted that he maintained the residence at which several of

the prostitutes were held and that he transported various of the

prostitutes         and   his   codefendants        to        assignations       with    their

clients.          We believe this involvement is, at minimum, “material

.   .   .    to    committing     the   offense,”         Pratt,     239    F.3d    at    646,

inasmuch      as    it    contributed    to       the    maintenance,        support,      and

harboring of the illegal prostitution activity.                             See 8 U.S.C.

§ 1328.       As a result, the district court did not clearly err in

denying       Valverde-Morales’         request         for    a    two-level      reduction

under § 3B1.2(b).

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal       contentions     are    adequately           presented     in    the    material

before      the     court   and   argument        will        not   aid    the    decisional

process.


                                                                                    AFFIRMED




                                              4